Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21 lines 17 and 20: correct the term “transfer” that misspelled in each instance on both lines

Allowable Subject Matter
Claims 1, 4, 6, 8, 10, 11, 14, 17 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING APPARATUS THAT CONTROLS WHETHER OR NOT TO CHANGE AN IMAGE FORMING CONDITION, AND CONTROL METHOD OF THE IMAGE FORMING APPARATUS.
Claims 1, 4, 6, 8, 10, 11, 14, 17 and 21-27 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... a first image processor configured to convert an image data based on a first conversion condition; a second image processor configured to convert the image data based on a second conversion condition ... control, in a case where the printer forms the image, a fixing temperature of the fixing member based on the user's setting temperature; control the fixing temperature of the fixing member based on the user's setting temperature, in a first mode in which the printer forms a first measuring image for generating the first conversion condition; and control the fixing temperature of the fixing member based on a reference temperature regardless of the user's setting temperature, in a second mode in which the printer forms a second measuring image for generating the second conversion condition.
Claim 21: “... a first image processor configured to convert an image data based on a first conversion condition; a second image processor configured to convert the image data based on a second conversion condition ... control, in a case where the printer forms the image, a transfer voltage to be supplied to the transfer roller based on the user's setting voltage; control the transfer voltage to be supplied to the transfer roller based on the user's setting voltage, in a first mode in which the printer forms a first measuring image for generating the first conversion condition; and control the transfer voltage to be supplied to the transfer roller based on a reference voltage regardless of the user's setting voltage, in a second mode in which the printer forms a second measuring image for generating the second conversion condition.
Dependent claims 4, 6, 8, 10, 11, 14, 17 and 22-27 are inherently allowed.
The closest prior art to Toriyabe, JP Pub., 2016-102973, discloses a first image conversion condition and a second image conversion condition executed by separate processors to control the image forming conditions.  However, Toriyabe focuses on the user’s selection of paper type and not necessarily a user’s setting of a temperature of the fixing member or transfer voltage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672